Citation Nr: 1028601	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to May 1956.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to testify at a hearing before a Member 
of the Board in April 2010.  In February 2010, however, he 
withdrew his request for a hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss and tinnitus are not shown to have been 
present in service, or for many years thereafter, nor are they 
the result of any incident or incidents of the Veteran's period 
of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In an October 2006 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claims.  The letter was issued 
prior to the initial adjudication of the claims.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the 
October 2006 correspondence advised the Veteran of these 
elements.  

Finally, when a claimant's service treatment records are 
unavailable, the RO should advise the Veteran to submit 
alternative forms of evidence to support his claims.  Washington 
v. Nicholson, 19 Vet. App. 362, 370 (2005).  Here, the Veteran 
was advised of the absence of his service treatment records as 
early as October 2006.  It is also significant to note that the 
Veteran does not claim that he received any treatment in service 
or that he was exposed to any specific incident involving 
acoustic trauma in service.  In a February 2007 letter, he was 
advised of the efforts to obtain the records and advised of 
alternate evidence he could submit to substantiate the claims.  

The Board also concludes VA's duty to assist has been satisfied.  
All available relevant private treatment records and VA 
outpatient treatment records are of record.  The Veteran reported 
that his personal records associated with having acquired hearing 
aids were lost in a home fire in 1978 and the business where he 
purchased his earlier hearing aids was no longer in operation.  
He has not identified other existing relevant evidence that is 
not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the Veteran underwent a VA audiologic examination in May 2007.  
The examination report reflects consideration of the Veteran's 
current complaints, and includes appropriate examination findings 
and diagnoses and an opinion consistent with the evidence of 
record.  The Board therefore concludes that the examination is 
adequate for decision-making purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.



II.  Background and Analysis

As noted, the Veteran's service treatment records are 
unavailable.  His DD-214 indicates that he served in the Army 
with his most significant duty assignment listed  as a vehicle 
mechanic.  He completed one year, four months foreign or sea 
service, and was not in receipt of any medals indicative of 
service in combat.  

The Veteran contends that a current bilateral hearing loss and 
tinnitus disabilities are related to exposure to acoustic trauma 
during service.  Specifically, he states that while on maneuvers 
in Korea in 1954 he fired 105 Howitzers on Jeeps and drove tanks 
(M 50) firing a 90 millimeter recoilless for about 15 months.  He 
states that he has been wearing hearing aids since approximately 
1958.  He states that he had a house fire in 1978 and any record 
of his hearing aid use was destroyed.  

In statements of record, the Veteran's niece and an acquaintance 
reported that they noticed that the Veteran had difficulty 
hearing after his discharge from the Army in 1956.  His niece 
recalled that he began wearing a hearing aid, apparently only in 
one ear, shortly following discharge, but J.E.C. stated he had 
purchased more than one hearing aid in approximately 1958 or 
early 1960.  

The earliest record of treatment for a hearing loss disability 
comes from a November 2006 private audiologic examination.  That 
examination included the Veteran's reported history of hearing 
loss in the military.  The physical examination revealed a mild 
sloping to a severe sensory neural hearing loss in both ears.  
There were no notations as to any tinnitus.  The report indicated 
that the Veteran had hearing aids that were 6 years old and 
required replacement.  

The Veteran underwent a VA audiologic examination in May 2007.  
Therein, he reported a history of exposure to weapons firing 
during basic training.  He also reported significant exposure to 
artillery fire while stationed in Korea for fifteen and a half 
months.  During such time, he reported participating in field 
exercises where he was exposed to Howitzer and tank fire.  He 
stated that he was not provided hearing protection.  Post-
service, he reported a history of working for a safe 
manufacturing company for 37 years.  He reported that he worked 
in assembly and ran a machine that made bolts and other brass 
parts.  He reported a history of recurrent tinnitus for the past 
"several years."  

Audiologic testing revealed profound sensorineural hearing loss 
in both ears.  Following testing and after a review of the 
Veteran's claims file the examiner opined that bilateral hearing 
loss and tinnitus were less likely than not caused by or the 
result of noise exposure while in the military.  The examiner 
noted that the Veteran's service treatment records were missing, 
but accepted that the Veteran had limited noise exposure during 
basic training and while serving in Korea.  The examiner further 
noted that the Veteran was exposed to noise while operating 
machinery following service.  She reasoned that because the 
Veteran was 77 years old, presbycusis would likely account for 
some portion of his hearing loss.  

Finally, in August 2007, the Veteran was seen by private 
audiologist A. M., AuD.  The audiologist noted that the Veteran 
had a history of noise exposure while in the military.  Following 
audiologic testing, she opined that the Veteran had hearing loss 
due to military noise exposure.  She reasoned that the type of 
hearing loss and the amount of loss was consistent with a history 
of noise exposure.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the 
nervous system, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

The Board has carefully reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
claims.  First, recognizing the Veteran's service records were 
destroyed, there remain evidentiary gaps in the presentation of 
the claims.  For instance, while the Veteran alleges having a 
hearing aid or hearing aids for over 50 years, there is no 
medical evidence provided to help substantiate the claim.  Even 
accepting that the Veteran lost records in a house fire in the 
late 1970's, he has not identified or provided any records 
subsequent to that date showing treatment for a hearing loss 
disorder.  The Board is left with a substantial period of time in 
which there is no objective evidence of a hearing loss 
disability.  In this respect, the Board acknowledges that it may 
not categorically dismiss the Veteran's lay statements for lack 
of corroboration, however, it is not impermissible for the Board 
to consider the absence of medical evidence over prolonged 
periods of time as evidence against his credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that it is not error to weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) 
(noting that the evidence of prolonged periods without medical 
complaint can be considered).  In addition, while the Board is 
prohibited from exercising medical judgment, the Board cannot 
ignore the additional factors noted by the May 2007 VA examiner 
that likely contributed to the Veteran's hearing loss; namely a 
lengthy post-service history working with machinery, and age-
induced presbycusis.  "Presbycusis" is hearing loss associated 
with the aging process.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 177 (2007).  

Turning to the competent medical evidence of record, the Board 
finds the May 2007 VA examination opinion the most probative 
evidence addressing the likely etiology of the hearing loss 
disability.  First, the May 2007 VA examiner reported a more 
thorough history.  Unlike the August 2007 private audiologic 
examination, the VA examiner noted details concerning the in-
service exposure to acoustic trauma, and noted the post-service 
employment history.  The Board finds that August 2007 private 
examiner's omission of any discussion of the specific details of 
military noise exposure and omission of the Veteran's post-
service occupational noise exposure history to be of particular 
significance.  In addition, the private examiner makes no 
reference to the effect of age on the hearing loss disability.  

The Court has recently held that "a medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also 
indicated that in evaluating the medical opinion evidence, (1) 
the testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Here, based on the more thorough and 
accurate consideration of the Veteran's history and the more 
reasoned analysis, the Board affords the May 2007 VA examination 
greater probative weight.  

In addition, the Board finds that there are inconsistencies with 
the lay statements of record that tend to diminish their 
credibility and probative weight.  For instance, while the 
Veteran is alleging that tinnitus had its origin during service 
(see, for example, statement on his February 2009 VA Form 9), in 
the May 2007 VA examination he only reported a several year 
history of tinnitus with no known date of onset.  In addition, 
while the Veteran subsequently reported a lengthy history of 
hearing aid use, no mention was made of that history during the 
May 2007 VA examination.  The lay statements of the Veteran's 
niece and J.E.C. are also inconsistent themselves as to whether 
the Veteran began wearing one or two hearing aids in the years 
after service.  These statements are considered to warrant a 
lesser degree of probative because these inconsistencies, because 
they were provided so many years after the fact, and because of 
bias due to their long-term relationship with the Veteran.

In sum, the Board is sympathetic to the fact that the Veteran's 
service treatment records are lost through no fault of his own, 
but that the loss of his records is not considered to have had a 
significant impact on his claims because there is no indication 
that he was ever treated for hearing loss or tinnitus in service 
nor that any such problems were ever noted.  Considering all of 
the evidence of record, including the lay statements of record, 
the Board finds that the preponderance of the evidence is against 
the claims, and, accordingly, they must be denied.  In arriving 
at the decision to deny the claims, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


